 BREWERY AND SOFT DRINK WORKERS, LOCAL 1040339Brewery and Soft Drink Workers, Liquor Driversand New and Used Car Workers, Local 1040,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of Americaand Standard Auto Equipment Company/SaecoAutomotive Warehouse, Inc. and Pepsi-ColaBottling Company; F&M Schaefer BrewingCompany; Dichello Distributors; Gary Beer Dis-tributors, Inc.; The Coca-Cola Bottling Compa-ny of New York; Milford Crane and MachineCompany; Fairfield Chrysler Plymouth, Inc.;National Car Rental System-Truck Division;New York Seven-Up Bottling Co., Inc.; GalloWine Merchants, Inc.; Earl Scheib; Parts Ware-house; Charles Friedman Company, Inc., Partiesin Interest. Case 2-CB-6887May 5, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn January 12, 1979, Administrative Law JudgeMorton D. Friedman issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order.We agree with the Administrative Law Judge'sDecision finding that Respondent did not violateSection 8(b)(5) of the Act' by raising its initiationfees for employees employed by Charging PartyStandard/Saeco2and the other employers namedas Parties in Interest.3As the Administrative LawJudge found, the General Counsel failed to provet Sec. 8(bX5) states that it is an unfair labor practice for a labor organi-zationTo require of employees covered by an agreement authorized undersubsection (aX3) the payment, as a condition precedent to becominga member of such organization, of a fee in an amount which theBoard finds excessive or discriminatory under all the circumstancesIn making such a finding, the Board shall consider, among other rel-evant factors, the practices and customs of labor organizations in theparticular industry, and the wages currently paid to the employeesaffected ....a Standard Auto Equipment Company and Saeco Automotive Ware-house, Inc., operate businesses out of separate facilities, but constitute anintegrated business enterprise and a single employer within the meaningof the Act. Accordingly, Standard and Saeco are herein referred to asStandard/Saeco.s Standard/Saeco and the Parties in Interest are parties to separate col-lective-bargaining agreements with Respondent, each contract containinglawful union-shop provisions. All the employers are located in the samegeographic area.249 NLRB No. 39that Respondent's purpose in raising the fees was todiscriminate against nonunion job applicants infavor of union applicants.4Under the circum-stances of this case, absent sufficient evidence ofdiscriminatory motive, the Administrative LawJudge correctly dismissed the complaint.In passing, however, we think our reasons foragreeing with the Administrative Law Judge anddismissing the complaint are worth some additionalexplication.Respondent first began reexamining its initiationfees for all its members in May 1977, when FrankPapcin, who had recently become Respondent'spresident, and Edward Iulo, who had recently suc-ceeded William Finn as Respondent's secretary-treasurer, discovered a directive from TeamstersJoint Council 64, dated November 18, 1974, con-cerning initiation fees to be charged by Teamsterslocals.5This directive mandated that all locals' ini-tiation fees for hourly paid employees should be setat a minimum of $25 and a maximum of 50 tdimesthe average hourly wage rate.6Papcin and ulolearned that Finn, Iulo's predecessor, never reex-amined Respondent's initiation fees in light of theTeamsters directive. Iulo did so and found thatother Teamsters locals, which along with Respond-ent were members of the same Joint Council andthus subject to the same directive, charged theirmembers 50 times the hourly wage. Thereupon,lulo obtained seniority lists with hourly rates ofpay for each employee and, by late August 1977,announced several initiation fee changes. Thus, atStandard/Saeco, the fee was increased from $50 to$250. In making this determination, Iulo, allegedlyacting in conformity with the directive, computedthe highest hourly rate at $5/hour and multipliedthat figure by 50. However, as the AdministrativeLaw Judge found, the directive focused on theaverage, not the highest hourly rate. Had ulo usedthe average figure (of $4.50/hour), the initiation feewould have increased to $225. At Parts Warehouseand at Earl Scheib, Respondent raised the feesfrom $100 to $200. Employees working for theother contracting employers named as Parties in4 While Sec. 8(bX5) precludes a labor organization from charging initi-ation fees which are found to be either excessive or discriminatory, at thehearing the General Counsel disclaimed any violation based solely on theexcessiveness of Respondent's initiation fees. Rather, the General Counselargued that the fee increases imposed on new employees at all of thenamed employers were unlawful because they were discriminatory. Bychoosing this latter theory, it was incumbent on the General Counsel toprove discriminatory motive, i.e., the fee increases were motivated byRespondent's desire to freeze out nonunion member applicants, therebymonopolizing employment opportunities for union members.s Joint Council 64 is a subordinate unit of the Teamsters Internationalwhich supervised the operations of Respondent and other Teamsterslocals in the area.6 Papcin and lulo also discovered the minutes of Respondent's execu-tive board and general membership meetings in which Respondent ap-proved the Joint Council directive. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDInterest were assessed increases that ranged from16 to 50 percent. Respondent permitted the em-ployees to pay the initiation fees in $20 weekly in-stallments, thereby lessening any possible financialburden.From the foregoing, it is clear that Respondent'sdecision to raise fees was part of an overall reeva-luation of its initiation fees at all of the named em-ployers. Indeed the General Counsel concedes asmuch as he contends that the fee increases werediscriminatory at all of the named employers.Under these circumstances, only by examining Re-spondent's actions at all the employers can we de-termine its motive. Having examined Respondent'sactions in this way, we are unable to discern anyoverall plan to create a closed shop as the GeneralCounsel contends. In this connection, we must em-phasize that initiation fees at some employers withwhom Respondent had contracts were left intact;fees at other employers were increased by as littleas 16 to 50 percent; and all employees subject tothe new fees were allowed to pay in installments.Moreover, according to Iulo's undisputed testimo-ny, prior to raising the fees, he learned that threenearby Teamsters locals charged their members 50times the hourly wage, the highest fees allowableunder the directive. While the General Counsel hasattempted to prove discriminatory motive by focus-ing only on Respondent's actions at Standard/Saeco and Parts Warehouse, where the fee in-creases were higher, we cannot make such a find-ing since it is undisputed that Respondent's actionsat Standard/Saeco and Parts Warehouse were buta part of an overall review of its initiation feepolicy at many employers and, as noted, Respond-ent's actions at many of the employers belie any in-ference of an unlawful motive to freeze out unem-ployed nonmembers. Accordingly, we concludethat the General Counsel has failed to prove hiscase. 7Moreover, even were we to examine the fee in-crease at Standard/Saeco in isolation, we wouldnot find that Respondent acted for the discrimina-tory purpose proscribed by Section 8(b)(5). It is un-disputed that, when Iulo explained the need for thefee increase at Standard/Saeco, he told the em-ployees there that: (1) with the higher fee Stand-ard/Saeco could not hire people by offering suchlow entry wages;" (2) the higher fee would makeemployees' jobs more secure because it would stop7 The record does contain some evidence that fee increases at Stand-ard/Saeco and at Parts Warehouse may have deterred some applicantsfrom accepting jobs at these two establishments. Although this evidencemay be probative of the excessiveness of the fees it does not establish theywere discriminatory. And, as noted previously, the General Counsel dis-claimed a violation based on the possible excessiveness of the fees.8 The entry level wage at Standard/Saeco was approximately $3.25/hour.so many people from going in and out of employ-ment; and (3) in order to get new employees to paythe higher fee, Standard/Saeco would have to hiremore qualified employees at higher wages. Accord-ing to the General Counsel, Iulo's remarks conclu-sively demonstrate Respondent's unlawful motiva-tion. We cannot agree. As the Administrative LawJudge found, if anything is discernible from theseremarks, it is Iulo's belief that the increased fees ul-timately would induce Respondent to raise wages.This, in turn, according to Iulo, would attract morequalified workers willing to make the necessary in-vestment in the higher initiation fees. Viewed thisway, Iulo's remarks hardly reflect an unlawful in-tention to create a closed shop and monopolize em-ployment for union members. On the contrary,Iulo's attempt to induce Standard/Saeco to payhigher wages would likely attract nonunion appli-cants, not exclude them.9Accordingly, we agree with the AdministrativeLaw Judge that the General Counsel failed toprove that Respondent's fee increases were calcu-lated to achieve a closed shop. ° Rather, it appearsthat Iulo, upon discovering that the fees had re-mained static for some time, adjusted the fees atvarious rates for each unit of employees in accord-ance with his understanding of the 1974 Teamstersdirective. Under these circumstances, the Adminis-trative Law Judge properly dismissed the com-plaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andi When seen in context, lulo's remarks are not a reliable indicator ofRespondent's reasons for raising fees. Thus, these remarks were madeafter the fact and were made at a meeting where certain employee unionmembers expressed strong opposition to the fee increase. In this contextlulo's remarks say as much about his desire to placate union members-who subsequently voted to eliminate the union-shop clause from theircontract-as it does about any intention to create a closed shop. More-over, lulo's reference to job security is itself inconsistent with his otherremark that the increase would induce Standard/Saeco to raise wages.Under these circumstances, we need more than these offhand and am-biguous remarks before we can find an 8(a)5) violation and encroach onthe Union's general prerogative to set initiation fees for its members.o1 Compare General Longshore Workers, International Longshoremen'sAssociation, Local Union No. 1419 (New Orleans Steamship Association),186 NLRB 674 (1970); New York Local 11, National Association of Broad-cast Employees and Technicians, AFL-CIO (American Broadcasting Compa-ny, et al.), 164 NLRB 242, 244-245 (1967); Motion Picture Screen Canoon-ists, Local 841, International Alliance Theatrical Stage Employees andMoving Picture Operators of US. and Canada, AFL-CIO (National Broad-casting Company, Inc.), 225 NLRB 994 (1976); Television and RadioBroadcasting Studio Employees, Local 804 (Radio and Television Division ofTriangle Publications etr al.), 135 NLRB 632, enfd. 315 F.2d 398 (3d. Cir.1963). In these cases, unlike here, economic conditions in the industryand unemployment among the union membership supported a findingthat, in raising fees, the unions there were seeking to create a closed shopin order to ensure employment for union members. BREWERY AND SOFT DRINK WORKERS, LOCAL 1040341hereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Administrative Law Judge:This case was heard at New York City, New York, uponthe complaint of the General Counsel issued November22, 1977, which complaint was based on a charge filedon September 12, 1977, by Standard Auto EquipmentCompany/Saeco Automotive Warehouse, Inc., hereincalled Standard/Saeco or the Charging Party. The com-plaint alleges, in substance, that Brewery and Soft DrinkWorkers, Liquor Drivers and New Used Car Workers,Local 1040, International Brotherhood of Teamsters,Chauffeurs and Helpers, herein called the Respondent orthe Union, has violated and is violating Section 8(b)(5) ofthe Act by raising its initiation fees for the purpose ofincreasing the job security of members over that of non-members. In its duly filed answer, the Respondent deniesthe commission of any unfair labor practices.Upon the entire record in this case, and upon due con-sideration of arguments and contentions in the briefs filedby counsel for the General Counsel and the Respondent,and upon my observation of the witnesses I make the fol-lowing:FINDINGS OF FACT1. THE BUSINESS OF THE CHARGING PARTYStandard and Saeco, both Connecticut corporations,operate businesses out of separate facilities in Stamford,Connecticut, but constitute an integrated business enter-prise and is a single employer within the meaning of theAct, Standard being engaged in the retail and wholesaledistribution of auto parts and related products, whileSaeco is engaged only in the wholesale distribution ofauto parts. During the year immediately preceding the is-suance of the complaint herein, a representative period,Standard/Saeco distributed from their Connecticutplaces of business products of a value in excess of $1 mil-lion of which products of a value in excess of $500,000were shipped directly to points in States other than theState of Connecticut.It is admitted, and I find, that Standard/Saeco is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that Local 1040 is a labororganization within the meaning of the Act.IIi. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsStandard/Saeco and the named parties in interest areparties to separate collective-bargaining agreements withLocal 1040, each agreement containing lawful union-se-curity provisions requiring membership in Local 1040 asa condition of employment for all employees within theunits represented by the Union.Some time before January 1977, William Finn, thenthe secretary-treasurer of the Respondent, agreed withStandard/Saeco that, during the life of the current col-lective-bargaining contract, the union initiation fee fornew Standard/Saeco employees would remain at $50.However, in January 1977, Finn was succeeded byEdward Iulo as secretary-treasurer of the Union.According to lulo, Finn had ignored a directive fromJoint Council 64 of the International Teamsters, an um-brella subordinate unit of Teamsters International Union,which supervised the operations of Local 1040 and otherTeamsters Locals in the area. This directive, dated No-vember 18, 1974, which is a restatement of a portion ofthe Teamsters International constitution, mandated that alocal's initiation fee for hourly rated employees should bea minimum of $25 and a maximum of 50 times the hourlyrate. An executive board of the Respondent herein, onthe same date, adopted this formula, and, at the sametime, gave the Union's executive officer the power to setthe initiation fees pursuant to the formula, for the differ-ent crafts employed by the various employers withwhom it had collective-bargaining agreements. Thereaf-ter, according to lulo, Finn, as executive officer of theUnion, did nothing to reexamine the initiation fees ofnew employees employed by the contracting employers.Accordingly, after Iulo was installed as executive officerof the Union in January 1977, he examined the abovedocuments and decided that the Union would conformwith the instructions contained therein.On April 27, 1977, Standard/Saeco supplied to theUnion a seniority list containing the wage information ofits employees who were engaged, basically, as warehouseemployees. There was contained in the collective-bar-gaining agreement a provision for a 30-cent-per-hourwage increase to the existing wage which was to be ef-fectuated at a date in August 1977, or shortly thereafter.Thereafter, in August, Iulo examined this seniority listcontaining the wage information and, after adding on the30 cents per hour to the then prevailing wage rate, deter-mined that the highest hourly wage among the Respond-ent's hourly paid employees was $5. He thereupon multi-plied the $5 figure by 50 which resulted in a figure of$250 which he decided would be the initiation fee for allof Standard/Saeco's employees. In fact, however, therecord reveals that only 3 out of 13 employees employedby Standard/Saeco during that period of time earned ashigh as $4.75 per hour before the additional 30 cents.Moreover, Standard/Saeco's entry level wage was $3.25.The result of Iulo's determination was that a new em-ployee, coming in at an entry level wage of $3.25 andwho earned a gross of $130 per week, was obliged topay the sum of $250 as initiation fees, which is a 500-per-cent increase over what had been required formerly.Thereafter, lulo notified Standard/Saeco of this increasein the initiation fee but did not inform the union mem-bers of the matter or put it to a vote of the union mem-bers.The record reveals that at that time the averagehourly wage of unit employees in the Standard/Saeco in-stallations was $4.20 per hour before the 30-cent-per- 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDhour wage increase went into effect. Adding on the 30-cent increase the average wage would be approximately$4.50 and not $5 per hour. Carried out to 50 times thatamount the new initiation fee would have amounted, atthe most, to $225, still a considerable increase over theformer initiation fee. It should be noted that the formulaused by lulo to fix the new initiation fee was not in ac-cordance with the instructions of the Joint Council,which spoke in terms of average wage whereas lulo usedthe highest wage possible as a base to fix the initiationfee.After Standard/Saeco and the other employers whowere parties to collective-bargaining agreements withRespondent were notified that the initiation fees hadbeen adjusted upward, Gerald Wofsey, the president ofStandard/Saeco, sent a written protest to Iulo concern-ing the raise in the initiation fees. He reminded lulo ofthe promise by former Secretary-Treasurer Finn, at thesigning of the current bargaining contract, that the initi-ation fee would remain $50 until the contract term ex-pired. With regard to the other contracting employers,there were only five whose employees initiation feeswere not affected. As to these five, Iulo admitted thatthe fees were not raised and that there was little employ-ee turnover in these shops.With regard to employers in the same industry asStandard/Saeco, at Parts Warehouse the fee was raised100 percent from $100 to $200, but the entry level wageat that company was $3.76 per hour in contrast to the$3.25 entry level at Standard/Saeco. This increase atParts Warehouse, however, did materially affect the abil-ity of that company to hire at the entry level wage, ac-cording to Theodore Bobilin, general manager, whosetestimony was uncontroverted and whom I credit. Theaverage age of applicants for employment at Parts Ware-house is the low 20's; their education is almost neverbeyond high school level; their experience with ware-house work of the type offered at Parts Warehouse isvirtually nil; and the average duration of employment atParts Warehouse is approximately a year or two, with alarge number staying less than a year.' Thus, the initi-ation fee of $200, though less than that imposed uponnew employees of Standard/Saeco, could well have hada deleterious effect on the desirability of employmentwith Parts Warehouse.The initiation fee for employees of Earl Schieb, an-other automotive parts employer, was also raised from$100 to $200, a 100-percent increase. A proportionate in-crease was likely imposed upon new employees ofCharier Friedman Company, Inc., another auto parts dis-tributor. 2As to the other contracting employers, which werenot exempted, the increase in initiation fees ranged, per-centage wise, from 16 percent to 50 percent. These em-ployers, as their names imply, varied in the nature ofApplications for employment at Parts Warehouse, introduced in evi-dence through Bobilin, support his testimony as to the age, education,and experience of typical applicants.2 The record does not reveal what the exact increase was at Friedman,although the preraised initiation fee was $150. There is no logical reasonto conclude that Friedman's employees would be granted different treat-ment from employees of the other auto parts companies.their businesses from beverage distributors to auto rentaland sales. However, they all employ warehousemen ordrivers or driver-salesmen, and they are all located in thesame geographical area.Applicants for jobs at Standard/Saeco are generallydrawn from the same level of age, education, and experi-ence as are the applicants for positions at Parts Ware-house. The average applicant is 21 years of age, with 11or 12 years of schooling, and has no experience in thetype of work for which such applicant applies or is hiredand is usually unemployed at the time the application ismade.3The effect on one individual applicant of the raised ini-tiation is clearly apparent in the case of job applicantRaymond Morehouse who was offered a job at Stand-ard/Saeco at $3.25 per hour. However, when he wastold that the initiation fee was $250 to be paid within thetime limited to apply for membership, he refused em-ployment.Moreover, it is also clear that the average employee atStandard/Saeco stays no longer than a year to two.Shortly after the various employers were notified onAugust 9, 1977, of the raise in the initiation fees, Stand-ard/Saeco's employees were visited by lulo because theemployees protested a threat of a $25 fine by lulo if theydid not attend a scheduled meeting at the union hall inBridgeport, Conneticut. At the gathering at the ware-house, at which approximately seven employee memberswere in attendance, Iulo told the employees of the pend-ing increase in initiation fees. When employee KennethCantrell reminded lulo of former Union Executive Finn'scommitment that the fee would not be raised during thelife of the then current bargaining agreement, lulo pro-ceeded to enumerate several advantages which, heclaimed, would result therefrom. He stated that Stand-ard/Saeco would be able to obtain more reliable employ-ees because the employees would think twice about leav-ing after having paid so large an initiation fee. He alsostated that the higher fee would enable the Respondentto exert more power to get additional benefits for themembers in Standard/Saeco's employ. In answer to achallenge by Cantrell, Iulo stated that at $50 the Unionwould pretty much leave the matter alone if an employ-ee was improperly discharged but with the $250 initi-ation fee the Union would fight for the dischargee evenif it lost.4Following this gathering, on August 18 at a meeting atunion headquarters, lulo stated to Standard/Saeco's em-ployees that the initiation fee was being raised to makethe employee-members' "jobs more secure, with so manypeople going in and out." About 2 weeks later, sometimeI From the credited testimony of Terry Rotas, warehouse manager ofStandard/Saeco, and credited testimony of employee Steven Holbrookand applicant Raymond Morehouse.' From credited testimony of Cantrell the content of which was in parteither not denied by lulo or specifically admitted by the latter. AlthoughCantrell is the father of Standard/Saeco's president's son-in-law, and, al-though I would, therefore, under different circumstances, have reserva-tions as to his credibility, his testimony is supported, in part, not only bylulo's admissions and fragmentary denials, but also because Cantrell's tes-timony is supported by the testimony of employee Holbrook, a unionmember subject to union discipline. Additionally, Holbrook's demeanorwas such that he projected an image of forthrightness and reliabilitywhich I found convincing. BREWERY AND SOFT DRINK WORKERS, LOCAL 1040343at the beginning of September, again in front of theStandard/Saeco shop, Iulo met with the employees. Indiscussing once more the matter of the initiation fee in-crease lulo told the employees, 'now that the dues [sic]were up, that our jobs were secure, and pretty soon we'dall be able to go in and get a raise, because nobodywould take a job for that price and pay two hundred andfifty dollars."5At the same meeting, employee Cantrell, who, on Sep-tember 1, had filed a petition with the Board to with-draw the union-shop authority of the Union, asked lulowhy the Union had raised the initiation fee before thebargaining agreement had expired. lulo answered to theeffect it would enable the Union to force Standard/Saeco's president to raise the entry wage, which, in turn,would produce better help for the business." Iulo ad-mitted, in testifying, that he knew "that with the higherinitiation fee the Company could not logically hirepeople with low wages."7B. Discussion and Concluding FindingsAs noted, the complaint alleges that the increased initi-ation fees for the employees of the several employers,named above, is discriminatory in that, among otherthings, the purpose for the raises was to increase job se-curity for members of Respondent over nonmembers.Counsel for General Counsel, contending that the factssummarized above prove the allegation of discrimination,specifically disclaims that the newly raised fees were andare excessive. Counsel for General Counsel argues thatlulo's actions and his statements made to the employeesof Standard/Saeco demonstrate the discriminatory moti-vation in increasing the initiation fees.The Respondent, on the other hand, argues that theGeneral Counsel has failed to prove discriminatory moti-vation in that the recited facts show all lulo did onbehalf of the Respondent was to conform to the directiveof a higher union body, the Joint Council, and theimport of the statements made by Iulo was that the rais-ing of the initiation fees was to induce employee-mem-bers to think twice about leaving their employment (pre-sumably after investing a substantial sum in the initiationfee) and to aid the company to obtain reliable help (againpresumably because only those who intended to remainin the company's employ would invest in the high initi-ation fee). These, argues Respondent, are legitimateunion interests, because it is to the benefit of all partiesto secure industrial stability by eliminating what hadbeen a history of continuous employee turnover.The facts, undenied by Respondent, show that it iscustomary in the area automotive parts industry to hire,as warehouse and stock helpers, young, undereducated,5 From the credited testimony of Holbrook. Obviously, Holbrook, ashe later corrected himself, referred to initiation fees, not dues, althoughdues were raised about the same time.6 From the credited testimony of Cantrell7 This admission was made on cross-examination and the words usedwere those of counsel for the General Counsel and were taken from aninvestigatory affidavit given by lulo. The balance of the sentence in theaffidavit reads, "and many whether they were going to stay or not." Al-though taken out of context, when read in context with the rest of theaffidavit, the clear meaning of the sentence is not altered from the por-tion quoted when standing aloneunskilled, inexperienced individuals who are normallyunemployed when applying for work in the industry. Itis further established that these same individuals remainin the various employers' employ for an average of nomore than 2 years and frequently for only a month totwo, and that, in the case of Standard/Saeco and PartsWarehouse the entry level hourly rates are the lowestpermitted by the bargaining agreements. Counsel for theGeneral Counsel, through the testimony of applicantMorehouse and of Standard/Saeco's Rota and PartsWarehouse's Bobilin, attempted to show that, because ofthis condition in the industry, and especially because thestarting wage rates are so low (averaging approximately$3.50 per hour), the payment of $200 or $250 initiationfee is such a financial burden to the new employee thatthe type of applicant for employment the industry nor-mally hires has refused employment, limiting employ-ment in the industry to union members only. This, rea-sons General Counsel, leads to the conclusion that theaction of increasing the initiation fees discriminatesagainst nonunion employees8in favor of union members.However, although the foregoing may well be one ofthe results in increasing the initiation fees, and, indeed,may have been a foreseeable result, it does not prove dis-criminatory motive. What it may possibly prove is thatfees are now excessive. However, as heretofore noted,the General Counsel specifically disclaims any violationbased on possible excessiveness.Remaining for consideration, therefore, are the re-marks of lulo which counsel for General Counsel assertsare indicative of the discriminatory motive in the adop-tion of increased initiation fees. It is concluded that Iulodid tell the gathered employees at the first meeting out-side Standard/Saeco's facility that, with the higher initi-ation fee, their employer could not hire people by offer-ing such low entry wages. At the August 18, 1977, meet-ing at the union hall, ulo, in a similar vein, told themembers that the higher initiation fee would make theirjobs more secure because it would stop so many peoplefrom going in and out of employment. Iulo told Ware-house Manager Rotas, about the same time, that in orderfor new employees to pay the higher fee, the Companywould have to hire more qualified employees at higherwages. This same purpose was emphasized by ulo onSeptember 2 at Standard/Saeco's warehouse when, in re-sponse to a question by employee Cantrell, Iulo re-marked that it would help the Union to have Wofsey(Standard/Saeco's president) raise the starting wage inorder to obtain better help. Iulo also stated to the groupat large on that day that the raise in initiation fee wouldenable the employees to get a raise "because nobodywould take a job at that price [evidently the prevailingwage] and pay $250."It is concluded tht the Respondent's contention withregard to the foregoing has more merit than does theGeneral Counsel's. If, indeed, a motive may be discernedfrom these remarks of lulo, it is a motive to (a) raise thewages for the benefit of the employees, and perhaps thebenefit of the Respondent in the long run, and (b) benefitthe employers involved by ensuring a better type of em-R Applicants are employees within the meaning of the Act 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDployee and a more stable labor force. Both of these are,indeed, legitimate union concerns. Section 8(b)(5) of theAct, allegedly violated by the Union, does not proscribea union-caused hardship imposed on employers. Indeed,the complaint herein alleges only discrimination againstprospective new employees, which may be a result of theUnion's action herein, but has not been proven to be amotivating factor.In coming to this conclusion, due consideration hasbeen given to the fact that lulo, in fixing the new initi-ation fee, relied on a 6-month-old pay roster of Stand-ard/Saeco's employees and that lulo did not follow theJoint Council's directive implicitly in that he fixed thefee based on the highest and not the average rate of pay.However, neither of these facts, even in conjunctionwith the statements of lulo, proves discriminatory pur-pose in the adoption of the increased fees. They arewholly consistent with the Respondent's avowed pur-pose for the fees as set forth above.Nor is the fact that present members of the Unionwould not be assessed the higher initiation fee if em-ployed by any of the employers named in the titlehereof. As members, they have already paid an initiationfee. To require members to pay an additional initiationfee if they take employment with any of the named em-ployers would be equivalent to the unlawful extractionof an employment fee from the member applicants foremployment with these employers. To find, as a matterof law, that union members have to pay an additional ini-tiation fee in order not to discriminate against new em-ployees who are nonmembers would be tantamount toproscribing a raise in initiation fees by unions at any timeonce an initial initiation fee is established.Lastly, I note that, in the case of the Standard/Saecoemployees, the Union lost the election held as a result ofthe petition filed by employee Kenneth Cantrell. As aresult, the 30-day union-security clause of the collective-bargaining agreement is not now, and has not been sincethe date of the certification of the results of that election,effective and enforceable, and, as far as the record in thiscase shows, the Standard/Saeco shop is no longer aunion shop. Therefore, new employees no longer have tojoin the Respondent. Accordingly, although this does notrender the allegations of the complaint herein moot, forall practical purposes, as far as Standard/Saeco is con-cerned, the raise in initiation fees can no longer affectnew employees who do not elect to join the Respondent.Accordingly, by reason of all of the foregoing, it isconcluded that the General Counsel has failed to provehis case.CONCLUSIONS OF LAW1. Standard/Saeco is an employer engaged in com-merce within the meaning of the Act.2. The Union is a labor organization within the mean-ing of the Act.3. By raising the initiation fees of the new employeesof the named employers, the Respondent has not dis-criminated in favor of its members and against the non-member employees in violation of Section 8(b)(5) of theAct.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER9It is ordered that the complaint herein be, and thesame hereby is, dismissed.' In the event n1o exceptions are filed as provided by Sec. 102.46 of theRules and Regulations (if the National abor Relations Board. the find-ings, conclusions, and recommended Order herein shall. as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes